DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s remarks submitted on 09/08/2020.                      .
2.      	Claims 1 – 50  has been cancelled.
3.	Claims 51 - 74 (newly added) are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the application data sheet and filing receipt.
2.	Domestic benefit has been claim with regards to U.S. Provisional application 62/464, 672 filed 02/28/2017, which claims benefit to PCT application PCT/US2017/039850 filed on 06/29/2017.
NOTE:                                                                                                                                                              
Applicant is required to amend the disclosure to include the material incorporated by reference (that is the claim to domestic priority as stated above). The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 								
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 08/22/2019 has been reviewed however pages 1 and 3 of the oath and declaration is not legible, a properly signed oath or declaration in compliance with 37 CFR 1.63, identifying the application by the above Application Number and Filing Date, is required. 
Information Disclosure Statement
1. 	 The information disclosure statement filed on 09/19/2019 and 12/09/2019 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 08/22/2019 are acceptable for examination purposes except for the following:
	A.  With regards to figure 4 many of the boxes that contains explanation are not legible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action.


Specification
1.	The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
2.	¶ 00233 of the instant specification is directed to figure 3A which refer to the grant ACK frame as 302, however from figure 3A the grant ACK frame is labelled 304. Appropriate correction is required.
3.	Applicant is required to amend the disclosure to include the material incorporated by reference (that is the domestic priority as stated above). The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 		

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claims 73 – 74: The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16/487,959
17/030,948
51. (New) An apparatus comprising: memory circuitry;
 and a processor comprising logic and circuitry configured to cause a first Enhanced Directional Multi-Gigabit (EDMG) wireless communication station (STA) to:

 transmit to a second EDMG STA a Request to Send (RTS) to initiate channel access for a transmission to the second EDMG STA, 

a control trailer of the RTS comprising an indication that the transmission to the 

and transmit the SU-MIMO transmission to the second EDMG STA based on receipt of a Clear to Send (CTS) from the second EDMG STA indicating that the second EDMG STA is able to receive the SU-MIMO transmission.

52. (New) The apparatus of claim 51 configured to cause the first EDMG STA to process a control trailer of the CTS, the control trailer of the CTS to indicate whether the second EDMG STA is to use a Single-Input-Single-Output (SISO) mode or a SU-MIMO mode to transmit a transmission to the first EDMG STA.

memory circuitry; 
and a processor comprising logic and circuitry configured to cause a first Enhanced Directional Multi-Gigabit (EDMG) wireless communication station (STA) to: 

process a Request to Send (RTS) from a second EDMG STA, the RTS to initiate channel access for a transmission from the second EDMG STA to the first EDMG STA, 
a control trailer of the RTS comprising an indication that the transmission from the 

and based on a determination that the first EDMG STA is able to receive the SU- MIMO transmission, transmit a Clear to Send (CTS) to the second EDMG STA, 





a control trailer of the CTS configured to indicate whether the first EDMG STA is to use a Single-Input-Single-Output (SISO) mode or a SU-MIMO mode to transmit a transmission to the second EDMG STA.



3. The apparatus of claim 1 configured to cause the first EDMG STA to set a SISO/MIMO field in the control trailer of the CTS to "1" and a SU/Multi-user (MU) MIMO field in the control trailer of the CTS to "0", when the first EDMG STA is to use the SU- MIMO mode for the transmission to the second EDMG STA.  

55. (New) The apparatus of claim 52 configured to cause the first EDMG STA to determine that the second EDMG STA is to use the SISO mode for the transmission to the first EDMG STA based on a determination that a SISO/MIMO field in the control trailer of the CTS is set to "0".
4. The apparatus of claim 1 configured to cause the first EDMG STA to set a SISO/MIMO field in the control trailer of the CTS to "0", when the first EDMG STA is to use the SISO mode for the transmission to the second EDMG STA.  


5. The apparatus of claim 1 configured to cause the first EDMG STA to: 68P115606PCT-US-C1 set the control trailer of the CTS to indicate that the first EDMG STA is to use the SISO mode; and transmit the CTS using the SISO mode.  


6. The apparatus of claim 1 configured to cause the first EDMG STA to: set the control trailer of the CTS to indicate that the first EDMG STA is to use the SU-MIMO mode; and transmit the CTS using the SU-MIMO mode.  


7. The apparatus of claim 6, wherein the control trailer of the CTS comprises an indication of an antenna configuration for the transmission to the second EDMG STA in the SU-MIMO mode.  

56. (New) The apparatus of claim 51, wherein the control trailer of the RTS comprises a Single-Input-Single-Output 




9. The apparatus of claim 1, wherein the control trailer of the RTS comprises an indication of an antenna configuration for the SU-MIMO transmission.  

58. (New) The apparatus of claim 51 configured to cause the first EDMG STA to process a Denial to Send (DTS) from the second EDMG STA to indicate that the second EDMG STA is not able to receive the SU-MIMO transmission.
10. The apparatus of claim 1 configured to cause the first EDMG STA to transmit a Denial to Send (DTS) to the second EDMG STA, based on a determination that the first EDMG STA is not able to receive the SU-MIMO transmission.  

59. (New) The apparatus of claim 51 configured to cause the first EDMG STA to transmit a grant frame to the second EDMG STA, the grant frame comprising an indication of a time for the channel 




12. The apparatus of claim 11 configured to cause the first EDMG STA to transmit a grant acknowledge (ACK) to the second EDMG STA based on the determination that the first EDMG STA is able to receive the SU-MIMO transmission.  

61. (New) The apparatus of claim 60 configured to cause the first EDMG STA to determine, based on a control trailer of the grant ACK, whether the second EDMG STA is to use a Single-Input-Single-Output (SISO) mode or a SU-MIMO mode to transmit a transmission to the first EDMG STA.
13. The apparatus of claim 12 configured to cause the first EDMG STA to configure a control trailer of the grant ACK to indicate whether the first EDMG STA is to use the SISO mode or the SU-MIMO mode to transmit to the second EDMG STA.  

62. (New) The apparatus of claim 51 configured to cause the first EDMG STA to transmit a Contention-Free End (CF-END) 



15. The apparatus of claim 1 comprising a radio, the processor configured to cause the radio to transmit the CTS.  

65. (New) The apparatus of claim 64 comprising one or more antennas connected to the radio, and another processor to execute instructions of an operating system.

16. The apparatus of claim 15 comprising one or more antennas connected to the radio, and another processor to execute instructions of an operating system.  

66. (New) A product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to, when executed by at least one processor, enable the at least one processor to cause a first Enhanced 

transmit to a second EDMG STA a Request to Send (RTS) to initiate channel access for a transmission to the second EDMG STA, a control trailer of the RTS comprising an indication that the transmission to the second EDMG STA is to be a Single-User (SU) Multiple-Input-Multiple-Output (MIMO) transmission; and Page 5 Serial Number: 16/487,959Dkt: P115606PCT-US Filing Date: August 22, 2019 OUTPUT (MIMO) TRANSMISSION transmit the SU-MIMO transmission to the second EDMG STA based on receipt of a Clear to Send (CTS) from the second EDMG STA indicating that the second EDMG STA is able to receive the SU-MIMO transmission.

67. (New) The product of claim 66, wherein the instructions, when executed, cause the first EDMG STA to process a control trailer of the CTS, the control trailer of the CTS to indicate whether the second 


process a Request to Send (RTS) from a second EDMG STA, the RTS to initiate channel access for a transmission from the second EDMG STA to the first EDMG STA, a control trailer of the RTS comprising an indication that the transmission from the second EDMG STA to the first EDMG STA is to be a Single-User (SU) Multiple-Input-Multiple- Output (MIMO) transmission; and based on a determination that the first EDMG STA is able to receive the SU-MIMO transmission, 


transmit a Clear to Send (CTS) to the second EDMG STA, a control trailer of the CTS configured to indicate whether the first EDMG STA is to use a Single-Input-Single- Output (SISO) mode or a SU-


18. The product of claim 17, wherein the instructions, when executed, cause the first EDMG STA to set a SISO/MIMO field and a SU/Multi-user (MU) MIMO field in the control trailer of the CTS to indicate whether the first EDMG STA is to use the SISO mode or the SU-MIMO mode for the transmission to the second EDMG STA.  

68. (New) The product of claim 67, wherein the instructions, when executed, cause the first EDMG STA to process a SISO/MIMO field and a SU/Multi-user (MU) MIMO field in the control trailer of the CTS, wherein a setting of the SISO/MIMO field and the SU/MU MIMO field is to indicate whether the second EDMG STA is to use the SISO mode or the SU-MIMO 


68. (New) The product of claim 67, wherein the instructions, when executed, cause the first EDMG STA to process a SISO/MIMO field and a SU/Multi-user (MU) MIMO field in the control trailer of the CTS, wherein a setting of the SISO/MIMO field and the SU/MU MIMO field is to indicate whether the second EDMG STA is to use the SISO mode or the SU-MIMO mode for the transmission to the first EDMG STA.
20. The product of claim 17, wherein the instructions, when executed, cause the first EDMG STA to: set the control trailer of the CTS to indicate that the first EDMG STA is to use the SU-MIMO mode; and transmit the CTS using the SU-MIMO mode.  

70. (New) The product of claim 66, wherein the control trailer of the RTS comprises an indication of an antenna configuration for the SU-MIMO transmission.
21. The product of claim 20, wherein the control trailer of the CTS comprises an indication of an antenna configuration for the transmission to the second EDMG STA in the SU-MIMO mode.  


22. The product of claim 17, wherein the instructions, when executed, cause the first EDMG STA to transmit a Denial to Send (DTS) to the second EDMG STA, 





means for processing at a first Enhanced Directional Multi-Gigabit (EDMG) wireless communication station (STA) a Request to Send (RTS) from a second EDMG STA, the RTS to initiate channel access for a transmission from the second EDMG STA to the first EDMG STA, a control trailer of the RTS comprising an indication that the transmission from the second EDMG STA to the first EDMG STA is to be a Single-User (SU) Multiple-Input- Multiple-Output (MIMO) transmission; and means for causing the first EDMG STA to, based on a determination that the first EDMG STA is able to receive the SU-MIMO transmission,





24. The apparatus of claim 23 comprising means for setting a SISO/MIMO field and a SU/Multi-user (MU) MIMO field in the control trailer of the CTS to indicate whether the first EDMG STA is to use the SISO mode or the SU-MIMO mode for the transmission to the second EDMG STA.  
 
 
 
 
 
 




Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 51 – 53, 57, 64 – 68, 70, 73 - 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trainin et al. (US 2008/0316987 A1) in view of Eitan et al. (US 2017/0222710 A1).
	Regarding claim 51, Trainin discloses: An apparatus (see figure 2) comprising:
 memory circuitry (See ¶ 0014, memory present in part of the communication device); and 
  	a processor comprising logic and circuitry configured  to cause a first Enhanced Directional Multi-Gigabit (EDMG) wireless communication station (STA) to (Figure 2 and ¶ 0018, a processor for carrying out the steps as described):
  	 transmit to a second EDMG STA a Request to Send (RTS) to initiate channel access for a transmission to the second EDMG STA (¶ 0020, a RTSM is received at the second station transmitted by the first station, the RTS message is for channel access as seen in ¶ 0032, it allows a particular station to transmit/communicate with the first station), a control trailer of the RTS comprising an indication that the transmission to the second EDMG STA is to be a Single-User (SU) Multiple-Input-Multiple-Output (MIMO) transmission (¶ 0025 and figure 3, Figure 3 is directed to the RTSM and in the trailer that is at 340 of the RTSM is a field that is read by the second station in order to determine to switch from SISO or MIMO mode. IT can determine the number of antenna to be used); and 
transmit the SU-MIMO transmission to the second EDMG STA based on receipt of a Clear to Send (CTS) from the second EDMG STA indicating that the second EDMG STA is able to receive the SU-MIMO transmission.(¶ 0032 and ¶ 0020, the CTS message completes the handshake between the two devices indicate/acknowledging the change/switched mode of either SISO or MIMO is ready for transmission and receiving of data. In addition, ¶ 0025, the frame 350 is a CTSM frame that is sent back to the first station. In the trailer that at the back of the CTSM frame is a field label 370 which includes the number of transmitter and receiver of the MIMO system , the number of transmitter tells what mode is being acknowledge and capable by the receiver (last sentence of ¶ 0020)  that is SISO or MIMO mode (¶ 0017).
Trainin discloses every aspect of claim 51 except for two things that the wireless device operating in  MU-MIMO and SISO modes and the device is an EDMG device. It should be noted in ¶ 0027 that Trainin states that other situation may be possible one of which is HIGH throughput stations. However to cure the above deficiencies the reference of Eitan is relied on. See ¶ 0065 which discloses that the device being used are of 802.11ay that operates in the frequency range of 60GHZ and is by definition an Enhanced Directional Multi-Gigabit (EDMG) wireless communication station (STA), also Eitan ¶ 0091and ¶ 0077, a field is used to indicate to the station a switch from SISO or MU-MIMO modes. Incorporating such teachings into that of the primary reference before the effective filing date of the claimed invention would have request a change of mode for communication between an apparatus and a wireless node for transmission of frames in in an 802.11ay network (¶ 002 and ¶ 0065 of Eitan).

Claims 66 and 73 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 51. The CRM as disclosed in claim 66 is accounted for in the primary reference see ¶ 0014. 

Claim 52, Tinian further discloses:  The apparatus of claim 51 configured to cause the first EDMG STA to process a control trailer of the CTS, the control trailer of the CTS to indicate whether the second EDMG STA is to use a Single-Input-Single-Output (SISO) mode or a SU-MIMO mode to transmit a transmission to the first EDMG STA. (¶ 0025, the frame 350 is a CTSM frame that is sent back to the first station. In the trailer that at the back of the CTSM frame is a field label 370 which includes the number of transmitter and receiver of the MIMO system , the number of transmitter tells what mode is being acknowledge and capable by the receiver (last sentence of ¶ 0020 and ¶ 0017)  that is SISO or MIMO mode).
Trainin discloses every aspect of claim 51 except for two things that the wireless device operating in  MU-MIMO and SISO modes and the device is an EDMG device. It should be noted in ¶ 0027 that Trainin states that other situation may be possible one of which is HIGH throughput stations. However to cure the above deficiencies the reference of Eitan is relied on. See ¶ 0065 which discloses that the device being used are of 802.11ay that operates in the frequency range of 60GHZ and is by definition an Enhanced Directional Multi-Gigabit (EDMG) wireless communication station (STA), also Eitan ¶ 0091and ¶ 0077, a field is used to indicate to the station a switch from SISO or MU-MIMO modes. Incorporating such teachings into that of the primary reference before the effective filing date of the claimed invention would have request a change of mode for communication between an apparatus and a wireless node for transmission of frames in in an 802.11ay network (¶ 002 and ¶ 0065 of Eitan).


Claims 67 and 74  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 52.

Claim 53, Trainin further discloses: The apparatus of claim 52 configured to cause the first EDMG STA to process a SISO/MIMO field and a SU/Multi-user (MU) MIMO field in the control trailer of the CTS, wherein a setting of the SISO/MIMO field and the SU/MU MIMO field is to indicate whetherPage 3 Serial Number: 16/487,959Dkt: P115606PCT-US Filing Date: August 22, 2019  OUTPUT (MIMO) TRANSMISSION the second EDMG STA is to use the SISO mode or the SU-MIMO mode for the transmission to the first EDMG STA.  (¶ 0025, the frame 350 is a CTSM frame that is sent back to the first station. In the trailer that at the back of the CTSM frame is a field label 370 which includes the number of transmitter and receiver of the MIMO system , the number of transmitter tells what mode is being acknowledge and capable by the receiver (last sentence of ¶ 0020 and ¶ 0017)  that is SISO or MIMO mode).
Trainin discloses every aspect of claim 51 except for two things that the wireless device operating in  MU-MIMO and SISO modes and the device is an EDMG device. It should be noted in ¶ 0027 that Trainin states that other situation may be possible one of which is HIGH throughput stations. However to cure the above deficiencies the reference of Eitan is relied on. See ¶ 0065 which discloses that the device being used are of 802.11ay that operates in the frequency range of 60GHZ and is by definition an Enhanced Directional Multi-Gigabit (EDMG) wireless communication station (STA), also Eitan ¶ 0091and ¶ 0077, a field is used to indicate to the station a switch from SISO or MU-MIMO modes. Incorporating such teachings into that of the primary reference before the (¶ 002 and ¶ 0065 of Eitan).

Claim 68   recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 53.

Claim 57, Trainin further discloses:  The apparatus of claim 51, wherein the control trailer of the RTS comprises an indication of an antenna configuration for the SU-MIMO transmission. (¶ 0025, last sentence , the field in the latter part of the RTS indicates the number of transmitter/receivers).
Trainin discloses every aspect of claim 57 except for device is an EDMG device. It should be noted in ¶ 0027 that Trainin states that other situation may be possible one of which is HIGH throughput stations. However to cure the above deficiencies the reference of Eitan is relied on. See ¶ 0065 which discloses that the device being used are of 802.11ay that operates in the frequency range of 60GHZ and is by definition an Enhanced Directional Multi-Gigabit (EDMG) wireless communication station (STA), also Eitan ¶ 0091and ¶ 0077, a field is used to indicate to the station a switch from SISO or MU-MIMO mode. Incorporating such teachings into that of the primary reference before the effective filing date of the claimed invention would have request a change of mode for communication between an apparatus and a wireless node for transmission of frames in in an 802.11ay network (¶ 002 and ¶ 0065 of Eitan).

Claim 70   recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 57.

 	Regarding claim 64 Trainin further discloses: The apparatus of claim 51 comprising a radio, the processor configured to cause the radio to transmit the RTS, and the SU-MIMO transmission.  (¶ 0032, after the RTS transmission, data is transmitted using the MIMO mode).
Trainin discloses every aspect of claim 64 except for the device is an EDMG device. It should be noted in ¶ 0027 that Trainin states that other situation may be possible one of which is HIGH throughput stations. However to cure the above deficiencies the reference of Eitan is relied on. See ¶ 0065 which discloses that the device being used are of 802.11ay that operates in the frequency range of 60GHZ and is by definition an Enhanced Directional Multi-Gigabit (EDMG) wireless communication station (STA), also Eitan ¶ 0091and ¶ 0077, a field is used to indicate to the station a switch from SISO or MU-MIMO mode. Incorporating such teachings into that of the primary reference before the effective filing date of the claimed invention would have request a change of mode for communication between an apparatus and a wireless node for transmission of frames in in an 802.11ay network (¶ 002 and ¶ 0065 of Eitan).


 	Regarding claim 65 Trainin further discloses: The apparatus of claim 64 comprising one or more antennas connected to the radio (see figure 2 and ¶ 0012), and (¶ 0014, processing platform to carry out the steps as disclosed above).


Allowable Subject Matter
1.	Claims 54 – 56, 58 – 63, 69, 71 – 72 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463